RESOLUCIÓN
El Art. 61 de la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2001 et seq.), otorga a este Tribunal la facultad de aprobar reglamentación para hacer viable la ejecución de la referida ley y complementar sus disposiciones, así como para regular la admisión al No-tariado y el ejercicio del mismo.
Al amparo de este estatuto, el Tribunal ha evaluado las recomendaciones recibidas en la Conferencia Judicial de 1991 y en el Informe de la Comisión sobre Reglamentación del Ejercicio y Admisión al Notariado, así como en la juris-prudencia más reciente. Como resultado de ese proceso, *978por la presente se aprueba este reglamento, con las reglas que regirán la admisión y el ejercicio del notariado.

Regístrese y publíquese.

Lo pronunció y manda el Tribunal por unanimidad y certifica el señor Secretario General. El Juez Asociado Se-ñor Rebollo López no intervino en la consideración de la Regla 5 y la Regla 80(P). Con respecto a la Regla 5, todos los Jueces reiteran los criterios expuestos en In re Colón Ramery, 138 D.RR. 793 (1995).
(.Fdo.) Francisco R. Agrait Liado

Secretario General